Citation Nr: 0716363	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  99-11 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for asthma, to include as due to Agent Orange 
exposure.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a heart disability, to include as due to Agent 
Orange exposure.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a kidney disability, to include as due to 
Agent Orange exposure.

5.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to May 
1972.

This matter arises from various rating decisions rendered 
since November 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002 & West Supp. 2006), 
the case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate consideration.

In April 2003, a hearing was held before Veterans Law Judge 
(VLJ) Hogeboom.  The case was then before the Board for 
consideration in October 2003, at which time certain claims 
were adjudicated and others were Remanded to afford the 
veteran due process.  In August 2005, the Board denied the 
veteran's motion to reconsider the claims denied in that 
Board decision.

While the case was in remand status, the veteran requested 
another hearing before the Board, and that was held before 
VLJ Kane in January 2005.

The case was again remanded in August 2005 for additional 
development.  The Board notes that the veteran's claims of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a heart disability and a kidney disability due to a 
general course of treatment afforded by the VA healthcare 
system were remanded for the issuance of a statement of the 
case, in compliance with Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran has failed to perfect his appeal by 
submitting a timely VA Form 9.  Thus, these issues are not 
before the Board.


FINDING OF FACT

On December 6, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the veteran has submitted multiple 
statements to VA and his United States Senator regarding his 
claims.  He has stated in letters dated in December 2006, 
January 2007 and in a Report of Contact in February 2007 that 
he wishes to withdraw his claims.  The Board acknowledges and 
apologizes to the veteran for the frustrations he has 
experienced regarding his wish to apply the Agent Orange 
presumption to his conditions.  Unfortunately, VA is not able 
to alter the regulations promulgated by Congress.  The Board 
encourages the veteran to discuss his concerns with his 
states' representatives in order to pursue his goal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2006).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2006).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER


The appeal is dismissed.




			
	CHARLES E. HOGEBOOM	MICHELLE L. KANE
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                  
_________________________________________________
MARK W. GREENSTREET 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


